(Peck, P. J. and Cohn, J.
dissenting). We think it unnecessary to determine whether the trial court correctly decided that there was a disclosure by the insured to the defendant at the time of the issuance of the policy in question. Though this was a policy of transportation insurance (an inland marine policy), the insured, in the absence of inquiry, was under no obligation to disclose his previous conviction unless such information were requested by the insurer. (Blair v. National Security Ins. Co., 126 F. 2d 955.)
The case of Davis Yarn Co. v. Brooklyn Yarn Dye Co. (293 N. Y. 236), did not present the question of law which is presented here. In that case the question of concealment and the duty imposed upon the insured was nowhere discussed or considered. The marine rule should not be extended to transportation policies. Moreover, there should be no occasion for the kind of controversy we have here, with the attendant difficulties of resolving it. Plaintiff says he made the disclosure and defendant says that he did not. The trial court held that plaintiff made the disclosure and a majority of this court holds that he did not. It would be very easy to avoid any such controversies and difficulties by insurance companies requesting from insureds such information as the companies want and deem material. It would all then be a matter of record and beyond dispute or misunderstanding. It is unnecessary and unfair that insureds should be compelled to guess at what insurance companies or courts may deem to be material and have the burden of assuming the initiative in determining what should be disclosed, as well as the risk of the court determining later, on disputed testimony, whether a disclosure was made.
Accordingly, we dissent and vote to affirm the order dismissing defendant’s fourth affirmative defense and the judgment dismissing defendant’s counterclaim upon the second *100ground stated by the trial court, namely, that there was no concealment by plaintiff as a matter of law.
Callahan and Van Voorhis, JJ., concur with Dore, J.; Peck, P. J., and Cohn, J., dissent in opinion.
Order and judgment reversed, with costs to the appellant and judgment on the merits directed for defendant-appellant on the fourth defense and counterclaim with costs. Settle order on notice.